MEMORANDUM OPINION
                                        No. 04-11-00669-CR

                                       Billy Paul WILLIAMS,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 437th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2002CR3792
                           Honorable Lori I. Valenzuela, Judge Presiding

Opinion by:       Marialyn Barnard, Justice

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: July 11, 2012

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Pursuant to a plea bargain agreement, appellant Billy Paul Williams pleaded nolo

contendere to intoxication assault. In accordance with the plea agreement, the trial court found

Williams guilty and sentenced him to eight years confinement.           However, the trial court

suspended the sentence and placed Williams on community supervision for eight years.

           The State filed a motion to revoke community supervision, alleging Williams violated

several conditions of his probation. At the hearing on the State’s motion, Williams pled true to
                                                                                   04-11-00669-CR


the State’s claims that he: (1) committed theft in violation of condition one, and (2) failed to

report to the supervision officer in violation of condition five. The State waived its claims

regarding the additional violations originally alleged.

        After hearing argument from Williams and the State, the trial court granted the State’s

motion to revoke, revoked Williams’s community supervision, and assessed a prison term of

eight years. Williams filed a pro se notice of appeal.

        Williams’s court-appointed appellate attorney filed a motion to withdraw and a brief in

which he raises no arguable points of error and concludes this appeal is frivolous and without

merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), High v.

State, 573 S.W.2d 807 (Tex. Crim. App. 1978), and Gainous v. State, 436 S.W.2d 137 (Tex.

Crim. App. 1969). Counsel provided proof Williams was given a copy of the brief and motion to

withdraw and was informed of his right to review the record and file his own brief. Williams has

not filed a brief.

        After reviewing the record and counsel’s brief, we find no reversible error and agree with

counsel the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex.

Crim. App. 2005). We therefore grant the motion to withdraw filed by Williams’s counsel and

affirm the trial court’s judgment. See id.; Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San

Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996,

no pet.).

        No substitute counsel will be appointed. Should Williams wish to seek further review of

this case in the Texas Court of Criminal Appeals, he must either retain an attorney to file a

petition for discretionary review or file a pro se petition for discretionary review. Any petition

for discretionary review must be filed within thirty days after either the day our judgment is



                                                -2-
                                                                                  04-11-00669-CR


rendered or the day the last timely motion for rehearing or timely motion for en banc

reconsideration is overruled by this court.     See TEX. R. APP. P. 68.2.      Any petition for

discretionary review must be filed with the clerk of the Texas Court of Criminal Appeals. See id.

R. 68.3. Any petition for discretionary review must comply with the requirements of Rule 68.4

of the Texas Rules of Appellate Procedure. See id. R. 68.4.


                                                Marialyn Barnard, Justice

DO NOT PUBLISH




                                              -3-